Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on June 9th, 2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
Such claim limitation(s) is/are: 
“an input unit configured to receive…” in at least claim 1 and 10
“a recommendation processing unit configured to output…” in at least claim 1 and 10
“a settlement processing unit configured to perform…” in at least claim 1 and 10
“a guidance processing unit configured to provide…” in at least claim 1 and 10

Specifically, corresponding structure includes:
(i) ¶83 “The vehicle control circuit 11 (an example of the input unit) inputs the detection result of the driving state of the driver hm, for example, a captured image of a state in which the driver hm is drowsy, from the camera 21 mounted on the 5 vehicle 3 and detecting the driving state of the driver hm.”
(i)  ¶27 “The processor may detect (specify) the state of the driver by inputting either the image captured by the camera 21 or audio data collected by the microphone 22 to the learned model.”
(ii) ¶65 “The vehicle control circuit 11 displays a coffee order screen on the display circuit 15”
(ii) ¶32 “The display circuit 15… is configured by a display device such as a liquid crystal display device or an organic electroluminescence (EL) device)”
(ii) ¶66 “As described above, the vehicle control circuit 11 outputs 25 the product registered in the purchase history table Tb2 by the voice message first and outputs the product registered in the recommendation table Tb 1 by the voice message later, in such a manner that the vehicle control circuit 11 may preferentially output the product registered in the purchase history table Tb2 by the voice message. There are various modes in which it is preferentially output by the voice message. For example, the vehicle control circuit 11 may 30 cause the speaker 17 to output the product registered in the purchase history table Tb2 at a higher volume than the 
 (iii) ¶68 “In a case of a store where service has been started in recent years and bar code payment is possible, the vehicle control circuit 11 activates a code payment application. The code payment application generates code information including cash payment corresponding to the ordered coffee and transmits the code information to the store. 20 In this case, the store terminal 50 receives the code information and confirms payment to the settlement institution.”
(iii) ¶49 “The store terminal 50 is an information processing terminal such as a personal computer”
(iv) ¶71 “In the automatic setting of the traveling route, the vehicle control circuit 11 acquires the current position of the vehicle 3 obtained by the GPS receiver 18. The vehicle control circuit 11 reads map data including the current position of the vehicle 3 and the position of the coffee shop from the map database 130 of the storage unit 13”
(iv) ¶30 “The map data may be acquired in the latest state from the server 40 in which the vehicle control circuit 11 is connected to the network”
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., an abstract idea) without significantly more.)
In sum, claims 1-11 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception to patentability (i.e. a law of nature, a phenomenon, or an abstract idea) and do not include an inventive concept that is something “significantly more” than the judicial exception under the January 2019 patentable subject matter eligibility guidance (2019 PEG) analysis which follows.
Revised Guidance Step 2A – Prong 1
	Under 2019 PEG step 2A, Prong 1 analysis, it must be determined whether the claims recite an abstract idea that falls within one or more designated categories of patent ineligible subject matter (i.e., organizing human activity, mathematical concepts, and mental processes) that amount to a judicial exception to patentability.
	Here, the limitations “receive an input of a detection result of a state of the driver, output recommendation data… recommendation data relation to use of a product or service for improving the state of the driver, perform settlement processing for the use of the corresponding product or service, and provide a route to a destination of the use of the product or service” recited in claim 1 and similarly recited in independent claims 10 and 11 recite the 
The above limitation of independent claim 1 falls within one or more of the three
enumerated 2019 PEG categories of patent ineligible subject matter, specifically, a mental
process, that can be performed in the human mind since each of the above steps could
alternatively, be performed in the human mind or with the aid of pen and paper. This
conclusion follows from CyberSource Corp. v. Retail Decisions, Inc., where our reviewing court
held that section 101 did not embrace a process defined simply as using a computer to perform
a series of mental steps that people, aware of each step, can and regularly do perform in their
heads. 654 F.3d 1366, 1373 (Fed. Cir. 2011); see also In re Grams, 888 F.2d 835, 840–41 (Fed.
Cir. 1989); In re Meyer, 688 F.2d 789, 794–95 (CCPA 1982); Elec. Power Group, LLC v. Alstom
S.A., 830 F. 3d 1350, 1354–1354 (Fed. Cir. 2016) (“we have treated analyzing information by steps people go through in their minds, or by mathematical algorithms, without more, as
essentially mental processes within the abstract-idea category”).	Additionally, mental processes remain unpatentable even when automated to reduce the burden on the user of what once could have been done with pen and paper. See CyberSource, 654 F.3d at 1375 (“That purely mental processes can be unpatentable, even when performed by a computer, was precisely the holding of the Supreme Court in Gottschalk v. Benson.”).
	Here, a human being could mentally detect their state of mind, mentally recommend to themselves a product or service based on their state of mind, mentally process payment 
	
Revised Guidance Step 2A – Prong 2
Under the 2019 PEG step 2A, Prong 2 analysis, the identified abstract ideas to which the
claim is directed does not include limitations that integrate the abstract idea into a practical
application, since these are method claims and the claims do not provide means for
implementation. 
For example, with respect to claim 1, vehicle control circuit comprises of the input unit, the recommendation processing unit, the settlement processing unit, and the guidance processing unit (Spec. ¶83 “vehicle control unit (an example… of the input unit… of the recommendation processing unit… of the settlement processing unit… of the guidance processing unit”).  Under a broadest reasonable interpretation, the vehicle control circuit is simply just a generic processor (Spec ¶28 “the processor (in other words, the vehicle control circuit)”; Spec ¶¶24-25 “the vehicle control circuit 11 is configured by… an electronic control unit (ECU)… The ECU… is specifically configured using one or more processors.”). Regarding the sensor, under an analysis of broadest reasonable interpretation, the “sensor being mounted on the vehicle” is passively recited in that the claim only requires receiving data from the sensor.
Independent claims 10 and 11 similarly recite a vehicle control circuit, which is a generic processor; a generic sensor; and a generic notification device.    The additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 
	In addition, merely “[u]sing a computer to accelerate an ineligible mental process does
not make that process patent-eligible.” Bancorp Servs., L.L.C. v. Sun Life Assur. Co. of Canada
(U.S.), 687 F.3d 1266, 1279 (Fed. Cir. 2012); see also CLS Bank Int’l v. Alice Corp. Pty. Ltd., 717
F.3d 1269, 1286 (Fed. Cir. 2013) (en banc) (“simply appending generic computer functionality to
lend speed or efficiency to the performance of an otherwise abstract concept does not
meaningfully limit claim scope for purposes of patent eligibility.”), aff’d, 573 U.S. 208 (2014).
In addition, the limitation “an input unit configured to receive an input of a detection result of a state of the driver during driving from at least one sensor, the sensor being mounted on the vehicle and configured to detect the state” constitutes insignificant presolution activity that merely gathers data and, therefore, do not integrate the exception into a practical application.  See In re Bilski, 545 F.3d 943, 963 (Fed. Cir. 2008) (en banc), aff’d on other grounds, 561 U.S. 593 (2010) (characterizing data gathering steps as insignificant extra-solution activity); see also CyberSource, 654 F.3d at 1371–72 (noting that even if some physical steps are required to obtain information from a database (e.g., entering a query via a keyboard, clicking a mouse), such data-gathering steps cannot alone confer patentability); OIP Techs., Inc. v. Amazon.com, Inc., 788 F.3d 1359, 1363 (Fed. Cir. 2015) (presenting offers and gathering statistics amounted to mere data gathering).  Accord Guidance, 84 Fed. Reg. at 55 (citing MPEP § 2106.05(g)). 
Furthermore, the limitation “output recommendation data to a notification device mounted on the vehicle” is insignificant post-solution activity. The Supreme Court guides that Bilski, 561 U.S. at 610–11 (quoting Diehr, 450 U.S. at 191–92).  

Revised Guidance Step 2B
Under the 2019 PEG step 2B analysis, the additional elements are evaluated to
determine whether they amount to something “significantly more” than the recited abstract
idea. (i.e., an innovative concept).
Here, with respect to the additional elements recited above in Step 2A 2, the additional elements are specified at a high level of generality to simply implement the abstract idea and are not themselves being technologically improved. See, e.g., MPEP §2106.05 I.A.), Alice, 573 U.S. at 223 (“[T]he mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention.”). 
	The additional elements of the dependent claims merely refine and further limit the
abstract idea of the independent claims and do not add any feature that is an “inventive
concept” which cures the deficiencies of their respective parent claim under the 2019 PEG
analysis. None of the dependent claims considered individually, including their respective
limitations, include an “inventive concept” of some additional element or combination of
elements sufficient to ensure that the claims in practice amount to something “significantly
more” than patent-ineligible subject matter to which the claims are directed.
The elements of the instant process steps when taken in combination do not offer

claims as a whole, do not amount to significantly more than the abstract idea itself because the
claims do not affect an improvement to another technology or technical field; the claims do not
amount to an improvement to the functioning of an electronic device itself which implements
the abstract idea (e.g., the general purpose computer and/or the computer system which
implements the process are not made more efficient or technologically improved); the claims
do not perform a transformation or reduction of a particular article to a different state or thing
(i.e., the claims do not use the abstract idea in the claimed process to bring about a physical
change. See, e.g., Diamond v. Diehr, 450 U.S. 175 (1981), where a physical change, and thus
patentability, was imparted by the claimed process; contrast, Parker v. Flook, 437 U.S. 584
(1978), where a physical change, and thus patentability, was not imparted by the claimed
process); and the claims do not move beyond a general link of the use of the abstract idea to a particular technological environment.(i.e., A vehicle control circuit mountable on a vehicle on which a driver rides”)
	Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


Claims 1-3 and 5-11 are rejected under 35 U.S.C. 102 as being unpatentable over Penilla (US20160104486)(hereinafter “Penilla”).	With respect to claim 1, Penilla discloses:
an input unit configured to receive an input of a detection result of a state of the driver during driving from at least one sensor, (Penilla ¶40 “mood of the user could be used to determine through algorithmic, ambient, stored, and learned conditions, a state of intoxication”; Penilla ¶50 “determining the state or mood of the user”)
the sensor being mounted on the vehicle and configured to detect the state; (Penilla Fig. 23, 161)
 a recommendation processing unit configured to output recommendation data to a notification device mounted on the vehicle, (Penilla Fig. 23, 161 shows “vehicle computer” as the notification device and “recommendations” as the recommendation data; Penilla Fig 13 shows vehicle computer mounted on the vehicle, with the display underneath, with “notification” and “contextual recommendation”)
 the recommendation data relating to use of a product or service for improving the state of the driver during driving indicated by the detection result;  (Penilla Fig.2, 133, 134; Penilla Fig. 24 “Vehicle computer processes input to identify tone of voice input, the tone is used to identify voice profile for selecting vehicle response”; Penilla Fig. 25, 2550, 2552, 2554, 2556a, 
a settlement processing unit configured to perform settlement processing for the use of the corresponding product or service in accordance with an input from the driver in response to the recommendation data; (Penilla Fig. 28, 120 “Cloud processing”; Penilla ¶202 “Cloud services 120 can communicate with other Internet data sources, and cloud applications of the user, such as calendars, appointment books, reservations, websites, merchants, mapping applications, discount providing applications, charge location services, payment services, parking services, vehicle avoidance services, etc.”)
and a guidance processing unit configured to provide a route to a destination of the use of the product or service based on completion of the settlement processing via the notification device. (Penilla ¶177 “Route request can also be provided at the demand of the user via the display 162, and instant routing 604 can provide routes to the user based on data collected and managed by data manager 602.”; Penilla ¶280 “navigation routes”; Penilla Fig 6. Shows “instant routing”, 604, after “cloud services” 120)

	With respect to claim 2, Penilla discloses:
 wherein the vehicle control circuit is connected to a recording unit which records a recommendation table indicating a correspondence relationship between the state of the driver during driving and the product or service recommended in accordance with the state, 
and wherein the recommendation processing unit generates the recommendation data relating to the use of the product or service corresponding to the detection result based on the recommendation table. (Penilla Fig. 27)


With respect to claim 3, Penilla discloses:
wherein the settlement processing unit records, in the recording unit, a purchase history in which information on the product or service subjected to the settlement processing is associated with the detection result, (Penilla ¶217 “user typically purchases coffee”)
and wherein the recommendation processing unit generates the recommendation data relating to the use of the product or service corresponding to the detection result based on the purchase history preferentially than the recommendation table. (Penilla ¶217 “The coffee coupon is provided to the user because… the user typically purchases coffee”)

	With respect to claim 5, Penilla discloses:


	With respect to claim 6, Penilla discloses:
wherein the input unit receives the input, from a microphone serving as the sensor, information indicating that the driver is in a sleepy state as a state based on voice of the driver. (Penilla ¶134 “a microphone might capture speech”; Penilla ¶136 “In the embodiments described herein, mood and emotions can be used to modify the response provided by a vehicle, e.g., in response to a voice driven input. In one embodiment, sensors can be used to detect changes in the autonomic nervous system that are exposed by a user's speech. For instance, the way a user alters his or her speech can be used as information to produce systems capable of recognizing affect based on extracted features of speech. For example, speech produced in a state of fear, anger or joy becomes faster, louder, precisely enunciated with a 

With respect to claim 7, Penilla discloses:
wherein the recommendation processing unit outputs the recommendation data to the notification device connected to the vehicle control circuit and causes the notification device to display the recommendation data. (Penilla ¶196 “The learned settings can also be communicated to the user via notifications. Such as, "We noticed you like your truck temperature at 3 pm to be 60 degrees? Please confirm," or "We noticed you like your car temperature at 8 am to be 75 degrees, this will be preset for you automatically," or "We have detected your favorite set - tings, please login to your account to see settings we have programmed for you or make updates;' or other similar notifications via the vehicle or to any connected device over the Internet.”)

With respect to claim 8, Penilla discloses:

	
	With respect to claim 9, Penilla discloses:
wherein the vehicle control circuit is connected to a recording unit which records map data, (Penilla ¶176 “Live traffic data 616 can also be provided to the data manager 602, as well as geo-data 612.”; Penilla ¶280 “geo-location paths taken… the vehicle and/or cloud system will maintain or have access to user preferences… preferences can include… preferred routes taken in certain geo-locations”)
and wherein the guidance processing unit uses the map data to guide the route to the destination of the use of the product or service via an image or a voice. (Penilla ¶177 “instant routing 604 can provide routes to the user based on data collected and managed by data manager 602.”; Penilla ¶357 “In one embodiment, vehicles can maintain information regarding 

	With respect to claim 10, Penilla discloses:
 	a vehicle control circuit; 
at least one sensor for detecting a state of a driver during driving; (Penilla ¶323 “the voice input 140 is captured by one or more microphones 3320 of the vehicle.”)
and a notification device, wherein the vehicle control circuit comprises: an input unit configured to receive an input of a detection result of the state from the sensor, (Penilla Fig. 2, 130)  
a recommendation processing unit configured to output recommendation data to the notification device, (Penilla Fig. 1; Penilla Fig. 23, 161)
the recommendation data relating to use of a product or service for improving the state of the driver during driving indicated by the detection result, ;  (Penilla Fig.2, 133, 134; Penilla Fig. 24 “Vehicle computer processes input to identify tone of voice input, the tone is used to identify voice profile for selecting vehicle response”; Penilla Fig. 25, 2550, 2552, 2554, 2556a, 2558a, 2560; Penilla Fig. 27, “Sleepy”, “Recommend hotel, recommend coffee shop or rest area, and provide map”)

 a settlement processing unit configured to perform settlement processing for the use of the corresponding product or service in accordance with an input from the driver in response to the recommendation data, (Penilla Fig. 28, 120 “Cloud processing”; Penilla ¶202 “Cloud services 120 can communicate with other Internet data sources, and cloud applications of the user, such as calendars, appointment books, reservations, websites, merchants, mapping applications, discount providing applications, charge location services, payment services, parking services, vehicle avoidance services, etc.”)

and a guidance processing unit configured to provide a route to a destination of the use of the product or service based on completion of the settlement processing via the notification device. (Penilla ¶177 “Route request can also be provided at the demand of the user via the display 162, and instant routing 604 can provide routes to the user based on data collected and managed by data manager 602.”; Penilla ¶280 “navigation routes”; Penilla Fig 6. Shows “instant routing”, 604, after “cloud services” 120)

With respect to claim 11, Penilla discloses:
receiving an input of a detection result of a state of the driver during driving from at least one sensor, (Penilla Fig. 2, 130)

 the recommendation data relating to use of a product or service for improving the state of the driver during driving indicated by the detection result (Penilla Fig.2, 133, 134; Penilla Fig. 24 “Vehicle computer processes input to identify tone of voice input, the tone is used to identify voice profile for selecting vehicle response”; Penilla Fig. 25, 2550, 2552, 2554, 2556a, 2558a, 2560; Penilla Fig. 27, “Sleepy”, “Recommend hotel, recommend coffee shop or rest area, and provide map”)
performing settlement processing for the use of the corresponding product or service in accordance with an input from the driver in response to the recommendation data; (Penilla Fig. 28, 120 “Cloud processing”; Penilla ¶202 “Cloud services 120 can communicate with other Internet data sources, and cloud applications of the user, such as calendars, appointment books, reservations, websites, merchants, mapping applications, discount providing applications, charge location services, payment services, parking services, vehicle avoidance services, etc.”)
and providing a route to a destination of the use of the product or service based on completion of the settlement processing via the notification device. (Penilla ¶177 “Route request can also be provided at the demand of the user via the display 162, and instant routing 604 can provide routes to the user based on data collected and managed by data manager 602.”; Penilla ¶280 “navigation routes”; Penilla Fig 6. Shows “instant routing”, 604, after “cloud services” 120)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Penilla in view of Krupat (US20180196432)(hereinafter “Krupat”).
With respect to claim 4, 
Penilla discloses:  
a state notification unit which notifies the driver  (Penilla ¶279 “the vehicle system can deduct that the user is getting tired, and may need to rest or find a hotel. The vehicle can say, 
Penilla fails to discloses:
Notifies the driver of the detection result of the state. 
However, Krupat, from the same field of endeavor, discloses:
Notifies the driver of the detection result of the state. (Krupat ¶45 “The cognitive state of an individual can be determined by capturing cognitive state data including facial data.  By analyzing the facial data, the individual can be provided with analysis of her or his cognitive state.”; Krupat ¶52 “The flow 100 includes the results of the evaluating of the cognitive state data being provided to the individual 170. The results can include statistics, websites visited and content consumed, durations of content consumption, selfies, emoji, and so on. The results of the evaluating can be provided by a website, a data stream, etc. The flow 100 includes displaying a mood dashboard 172 to the individual based on the analyzing. The mood dashboard can be rendered on an electronic device with which the individual is interacting and on another electronic device coupled to a display. The mood dashboard can be displayed using a web browser, an app, and so on. The mood dashboard can include a variety of information that can be useful to the individual such as a mood score, a smile meter, an anger level, heart rate, a happy browser score, a frustration score, a breathing goal, an eye blinks goal, a content goal, etc.”)

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Carville A. Hollingsworth IV whose telephone number is (571)272-9812. The examiner can normally be reached Mon-Fri, 7:30am -5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi, can be reached on (313) 446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CARVILLE ALBERT HOLLINGSWORTH IV/             Examiner, Art Unit 3667                                                                                                                                                                                                                                                                                                                                                  



/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667